On April 25, 1975, appellant (hereinafter referred to as defendant) was arrested for interfering with a police officer who was seeking to enforce the provisions of the Warrensville Heights Traffic Code. Defendant was charged under Section 303.03
of the Codified Ordinances of Traffic of Warrensville Heights. He was convicted of obstructing a police officer and was fined $50 and costs. He now appeals.
Prior to his arrest on the present charge, defendant had been issued a traffic ticket for speeding by the same police officer. At that time he stated to the police officer, "Why aren't you out catching criminals, and out doing things instead of catching people with radar." Defendant also inquired of the police officer as to where he was when defendant's car had been stolen.
The defendant left but the officer remained at his radar station. Shortly thereafter, defendant returned to the scene, positioned his car in front of the police car to face oncoming traffic, and flicked his headlights to oncoming cars, obviously warning them of the officer's presence. It was daylight. There is no evidence that defendant knew any of the drivers of the oncoming vehicles. Though the officer issued several speeding citations prior to defendant's reappearance, he did not issue any after defendant's return. Defendant testified that he was only testing his lights. The trial judge was fully justified in rejecting the defendant's explanation as to why he was flicking his lights. *Page 27 
The ordinance under which defendant was charged provides as follows:
"No person shall resist, hinder, obstruct or abuse any official while such official is attempting to arrest offenders under this Traffic Code. No person shall interfere with any person charged under such sections with the enforcement of the law relative to public streets." Section 303.03, Codified Ordinances of Traffic of Warrensville Heights.
Although they relate to the same subject, each of the two sentences of this ordinance recites a separate and distinct offense. In essence, and for the purposes of this case, the first sentence makes it unlawful for anyone to obstruct a police officer who is attempting to arrest offenders violating the Traffic Code. To sustain a conviction for obstruction under this part of the ordinance, the prosecution must prove that the obstruction took place at a time when the officer was attempting to arrest an actual and not a potential traffic offender.
In this case, it is undisputed that the officer was not attempting to arrest a specific traffic offender at the time of defendant's arrest. For these reasons, defendant's conviction cannot stand. Bastable v. Little (1906), 76 K. B. 77, Betts v.Stevens (1909), 79 K. B. 17, Akron v. Matteson (1972), 63 Ohio Op. 2d 146.
The second sentence of Section 303.03 contains a different offense. This provision makes it unlawful for anyone to interfere with a police officer who is seeking to enforce the traffic laws relative to public streets. Under this provision the prosecutor is not required to prove that the interference took place at a time when an officer is attempting to arrest an actual offender.
Appellee in its brief argues that part two of this ordinance is applicable to this case and that defendant was indeed interfering with a police officer who was enforcing the traffic laws of Warrensville Heights. Such conclusion runs contrary to the record in this case. The trial judge made a specific finding that the defendant was guilty of obstructing a police officer in the performance of his duties. The trial court's judgment, therefore, was obviously rendered *Page 28 
for a violation of the first part of the ordinance.
Let us assume arguendo that the defendant was charged with and found guilty of interference with the police officer under the second branch of this ordinance. In such event, the conviction still cannot stand based on the testimony of the officer himself. The officer testified that the defendant did nothing to interfere with or slow down his duties at the time of defendant's arrest.
For these reasons, I find that defendant-appellant's assignment of error is well taken.